Case 1:21-cv-00616-RP Document 57-4 Filed 08/11/21 Page 1 of 2




EXHIBIT 4
     (license plate numbers not redacted in original)
01213435                                                6789 Filed 08/11/21 Page 2 of 2
                        Case 1:21-cv-00616-RP Document 57-4

                                                                                                                    %+ÿ,




                 !"#ÿ%&&ÿ'()#*+,
               =4"(6ÿ?@ÿABCDÿ.ÿ
   /ÿ12ÿ3+4&ÿ &5()!6ÿ7"+84ÿ9+"ÿ:+;&,<
           E                                                                                                 FFÿGHIIJK2L
                  %(#&                                        M+;;&,N                                    OP!"&
   Q(&RÿSÿ;+"&ÿ)+;;&,N*
               V&"(%W,,&ÿ%+4&X
               YIZ[ÿ\]12ÿ1ÿ^H2ÿH_ÿLàJ2b1cdJaÿcHIIJK2L<
               e]Jÿfg̀^Jÿ̀LÿhHaiLÿ\HbajÿJkJKÿ2]HlZ]ÿLHIJÿ1bJÿ2bUK̀Zÿ2HÿbJmb2̀Jÿ̀2<
               n`^^K̀Zÿg1gJ̀Lÿ̀Lÿ\bHKZ<oÿO&&ÿ +"&
               TU       t uu  ÿwxy
               VW6&"ÿ !*+,ÿ )M!6(*N&"
                                      uÿ
                                       xzÿ
                                         {|y
                                           }ÿ~uuÿ
                                                
                                                  } 
                                                    xÿ
                                                      xÿ
                                                        |u xx}
               pbJÿ2]HLJÿ2]Jÿc1bLÿ2]JU%ÿ+
                                        lLÿ
                                           Ja,ÿ2HÿblKÿHkJbÿ2]Jÿg+1"gUiLqÿrUÿs&1!LN
                                                                           M"     2&
                                                                                   Hÿ
                                                                                    b&
                                                                                     ÿ2H^Rÿ
                                                                                         aÿIJ
                                                                                           =)ÿ)2]+182i,LÿN]Hmÿ2]JUÿ1gHb2
               2]JI
               TU
 11789 81 54553302097545450320                                                       515
